Detailed Action
Summary
1. This office action is in response to the application filed on October 07, 2021. 
2. Claims 1-20 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file with the continuation of U.S Patent Application No. 16/680084.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 10/07/21 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 7 are objected to because of the following informalities: 
Claim 7 recites “the n-type” in line 2. There is insufficient antecedent basis for this claim limitation.
Claim 14 recites “electronic switches is an NMOS transistor” in line 2 should be “electronic switches are NMOS transistor”.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2,5-10 and 12-14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhang “20190386566”.
In re to claim 1 Zhang, discloses an electronic converter (FIGS.1-9 shows  the power converter can include A-type switching power stage circuit 11, B-type switching power stage circuit 12, see parag.0016, lines 3-4. Examiner noted that Figs. 1-9 all considered as same embodiment) comprising: an input terminal (Fig. 1 shows “a” input terminal coupled to receive input voltage see parag.0016, line 5) configured to receive an input voltage (receive input voltage Vin); an output terminal (Fig. 1 shows “C” output terminal) configured to supply an output voltage (Vout) ; an output capacitor  (Co) coupled to the output terminal (terminal “c”); 
a first electronic switch (switch Q2)  coupled between the input terminal (terminal “a”)  and the output terminal (terminal “C”)  ; 
a second electronic switch (switch Q1) coupled between the first electronic switch (Q2) and a first node (terminal “g”); 
a first capacitor ( energy storage element “Cf1” ) coupled between the first electronic switch (Q2) and the output terminal (terminal “C”);
 a first inductor  (inductor Lo1) coupled between the first capacitor (“Cf1”) and the output terminal (terminal “C”);
 a third electronic switch  (switch Q3) coupled to a second node  (terminal “f”) that is coupled between the first capacitor (“Cf1”) and the first inductor (Lo1); 
a second capacitor (energy storage elements “Ci1” ) coupled to the first node (terminal “g”); 
a fourth electronic switch (switch Q4) coupled between the first node (terminal “g”); 
and the output terminal (terminal “C”); 
a second inductor (inductor Lo2) coupled between the fourth electronic switch (switch Q4) and the output terminal (terminal “C”); 
a fifth electronic switch (switch Q5) coupled to a third node (terminal “h”) that is coupled between the fourth electronic switch (switch Q4)  and the second inductor(inductor Lo2); and
a control circuit (Figs.1-9 are not showing the controller. However, Fig.2 shows the power converter can perform in-phase control on operation states of A-type switching power stage circuit 11 and B-type switching power stage circuit 12, see parag.0020,lines 3-5. Furthermore, see parag.0003. Therefore, it is understood the operation is performed by the controller) configured to, during a switching cycle (Figs.2-3 and 5 shows switching cycle of ON and OFF), close the first and fourth electronic switches (switch Q2 and Q4 are closed between time period of t0-t1) and open the second (switch Q1, Q3 and Q5 are open between time period of t0-t1), third, and fifth electronic switches to simultaneously cause a first current to flow from the input terminal to the output terminal via the first inductor ( when Q1 is closed current flows to the output via inductor L01 ) , and a second current to flow from the first node to the output terminal via the second inductor ( when Q4 is closed current flows to the output terminal  via inductor L02 ).  
In re to claim 2 Zhang, discloses (Figs. 1-9), wherein the control circuit (parag.0003,lines 1-5) is configured to periodically close the first electronic switch with a predetermined fixed switching period (Fig. 2 show switch Q2 is periodically closed between time period of t0-t1, t2-t3 , t4-t5 etc).  
In re to claim 5 Zhang, discloses (Figs. 1-9), wherein the control circuit (parag.0003,lines 1-5) is configured to periodically close the first electronic switch with a switching period (Fig. 2 show switch Q2 is periodically closed between time period of t0-t1, t2-t3 , t4-t5 etc), and to vary the switching period as a function of the output voltage (the amount of change in a current of magnetic element Lo1 during a switching period may be controlled to be approximately zero, see parag.00195-6. Examiner noted that when change in a current of magnetic element Lo1 force to change the output voltage such that vary the switching period ).  
In re to claim 6 Zhang, discloses (Figs. 1-9), wherein each of the first, second, third, fourth, and fifth electronic switches comprises respective metal-oxide semiconductor field-effect transistors (MOSFETs) (Figs. 1 shows transistors Q1-Q5 are a rectification switch  e.g., a metal-oxide-semiconductor field-effect transistor [MOSFET, see prag.0019, lines 1-2).  
In re to claim 7 Zhang, discloses (Figs. 1-9), wherein each of the first, second, third, fourth, and fifth electronic switches comprises respective transistors of the n-type (Figs. 1 shows transistors Q1-Q5 are a rectification switch  n-type  metal-oxide-semiconductor field-effect transistor [MOSFET, see prag.0019, lines 1-2).  
In re to claim 8 Zhang, discloses (Figs. 1-9), wherein the electronic converter is a step-down converter (Fig. 1 shows a particular example, the BUCK topology is used in A-type switching power stage circuits 6j and B-type switching power stage circuit 6a, in order to achieve a high buck ratio. , see parag.  0045, lines 4-7)
In re to claim 9 Zhang, discloses an electronic circuit (FIGS.1-9 shows  the power converter can include A-type switching power stage circuit 11, B-type switching power stage circuit 12, see parag.0016, lines 3-4. Examiner noted that Figs. 1-9 all considered as same embodiment) comprising: a first terminal (Fig. 1 shows “a” input terminal coupled to receive input voltage see parag.0016, line 5) configured to receive an input voltage (Vin) ; 
a second terminal (terminal “f”) configured to be coupled to an output node (terminal “C”) via a first inductor (inductor Lo1);
a third terminal (terminal “h”) configured to be coupled to the output node (“C”) via a second inductor (inductor Lo2); 
a fourth terminal (terminal “g”) configured to be coupled to a first capacitor ( energy storage element “Ci1” );
 ST-18-CA-o185USo2-32-a fifth terminal (terminal “e”) configured to be coupled to the second terminal (terminal “f”) via a second capacitor ( energy storage element “Cf1” );
; a first electronic switch (switch Q20)coupled between the first terminal (“a”) and the fifth terminal ( “e”);
 a second electronic switch (Q1) coupled between the fifth terminal (“e”) and the fourth terminal (“e”);
 a third electronic switch (Q3) coupled to the second terminal (“f”);
 a fourth electronic switch (Q4)  coupled between the fourth terminal (“g”)and the third terminal (“h”);
 a fifth electronic switch (Q5)  coupled to the third terminal (“h”); and
 a control circuit (parag.0003,lines 1-5) configured to generate an output voltage (Vout) at the output node (“C”) by controlling the first, second, third, fourth, and fifth electronic switches (Q1-Q5), wherein the control circuit (parag.0003, lines 1-5)  is configured to, during a switching cycle (Figs.2-3 and 5 shows switching cycle of ON and OFF), close the first and fourth electronic switches (switch Q2 and Q4 are closed between time period of t0-t1) and open the second (switch Q1, Q3 and Q5 are open between time period of t0-t1), third, and fifth electronic switches to simultaneously cause a first current to flow from the first terminal to the output node via the first inductor ( when Q1 is closed current flows to the output via inductor L01 ) , and a second current to flow from the first node to the fourth terminal to the output node via the second inductor ( when Q4 is closed current flows to the output terminal  via inductor L02 ).  
In re to claim 10 Zhang, discloses (Figs. 1-9), wherein the control circuit (parag.0003,lines 1-5) is configured to periodically close the first electronic switch with a predetermined fixed switching period (Fig. 2 show switch Q2 is periodically closed between time period of t0-t1, t2-t3 , t4-t5 etc).  
In re to claim 12 Zhang, discloses (Figs. 1-9), wherein the control circuit (parag.0003,lines 1-5) is configured to periodically close the first electronic switch with a switching period (Fig. 2 show switch Q2 is periodically closed between time period of t0-t1, t2-t3 , t4-t5 etc), and to vary the switching period as a function of the output voltage (the amount of change in a current of magnetic element Lo1 during a switching period may be controlled to be approximately zero, see parag.00195-6. Examiner noted that when change in a current of magnetic element Lo1  to change the output voltage so that switching frequency varies accordingly ).  
In re to claim 13 Zhang, discloses (Figs. 1-9), wherein each of the first, second, third, fourth, and fifth electronic switches comprises respective metal-oxide semiconductor field-effect transistors (MOSFETs) (Figs. 1 shows transistors Q1-Q5  are MOSFET switch  e.g., a metal-oxide-semiconductor field-effect transistor [MOSFET, see prag.0019, lines 1-2).  
In re to claim 14 Zhang, discloses (Figs. 1-9), wherein each of the first, second, third, fourth, and fifth electronic switches is an NMOS transistors (Figs. 1 shows transistors Q1-Q5 are a rectification switch  n-type  metal-oxide-semiconductor field-effect transistor [MOSFET, see prag.0019, lines 1-2).  
Allowable Subject Matter
9. Claims 3-4 and 11 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control circuit is configured to: drive the first electronic switch with a first pulse width modulation (PWM) driving signal; ST-18-CA-o185USo2-31-drive the second electronic switch with a second PWM driving signal, the second PWM driving signal being an inverted version of the first PWM driving signal; drive the third electronic switch with the second PWM driving signal; drive the fourth electronic switch with a third PWM driving signal; and drive the fifth electronic switch with a fourth PWM driving signal the fourth PWM driving signal being an inverted version of the third PWM driving signal”.
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control circuit is configured to drive the first electronic switch with a first pulse width modulation (PWM) having a working cycle higher than 50%.” 
In re to claim 4, claim 4 depend from claim 3, thus are also objected for the same reasons provided above. 
10. Claim 15-20 are allowed over the art of record. 
Claim 15 is allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance: 
In re to claim 11, claim 1 recites, inter alia, “a control circuit configured to control the first and fourth electronic switches so that, in a switching cycle, the first electronic switch is closed and the fourth electronic switch is open during a first period of time of the switching cycle, and the first electronic switch and the fourth electronic switch are both closed for a second period of time of the switching cycle.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations. 
In re to claims 16-20, claims 16-20 depend from claims 15, thus are also allowed for the same reasons provided above. 
Note: Zhang “20190386566” discloses the claim invention of claim 15 except “a control circuit configured to control the first and fourth electronic switches so that, in a switching cycle, the first electronic switch is closed and the fourth electronic switch is open during a first period of time of the switching cycle, and the first electronic switch and the fourth electronic switch are both closed for a second period of time of the switching cycle.”
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839